—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant worked part time as a home health aide for the employer from September 1992 through December 1992. After taking certain tests required by the employer, the employer offered claimant two other assignments. Claimant refused one assignment because the telephone company was scheduled to reconnect his telephone and the other because he wanted to attend a family outing. We find that substantial evidence supports the Board’s decision that claimant refused an offer of suitable employment without good cause.
*847Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.